


January 1, 2004


Eran Broshy


Re:     Amendment to Employment Agreement


Dear Eran:


This letter confirms our agreement and shall serve to amend the June 14, 1999
Employment Agreement between you and the Company in accordance with the
following:


7 (d)         Car Allowance
The paragraph shall be amended to read as follows:


      During the period of Executive’s employment by the Company, the Company
shall pay to the Executive as a travel allowance the net amount of $500.00 per
month.




Very truly yours,


VENTIV HEALTH, INC.
 
By:
/s/    Fred Drasner        
   Fred Drasner
      Director



 
Accepted and agreed to by:
/s/    ERAN BROSHY        
        Eran Broshy
Chief Executive Officer


 